DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harnik Shukla on 06/30/2021.

Claims 1-6, 9-11, 14-16 and 18-19 have been amended as follows:
Claim 1. (Currently Amended) A touch sensing apparatus, comprising: 
a touch surface, and 
a touch sensor comprising a set of optical emitters and optical receivers arranged around a periphery of the touch surface, 
the touch sensor being configured to determine a first set of coordinates on the touch surface of the touch sensing apparatus responsive to a brush object comprising bristles coming in contact with the touch surface, wherein a width of the brush object is perpendicular to the bristles, 
the touch sensing apparatus being configured to: 

determine a movement of the brush object to a second set of coordinates, 
determine an updated virtual brush angle for the brush object in dependence on a position of the second set of coordinates relative to the first set of coordinates, and 
update the model of the brush object in dependence on  the second set of coordinates and the updated virtual brush angle.  

Claim 2. (Currently Amended) The touch sensing apparatus according to claim 1, wherein the touch sensing apparatus is configured to 
determine a brush direction along which the brush object extends on the touch surface, and as the brush object moves to the second set of coordinates, 
determine an associated direction of movement having a current angle relative to the brush direction, and 
determine the updated virtual brush angle of the brush object, as the brush object moves to the second set of coordinates, by adding an angle compensation value to the virtual brush angle associated with the brush direction, wherein the angle compensation value is based at least on the current angle.  

brush object extends on the touch surface at the first set of coordinates.  

Claim 4. (Currently Amended) The touch sensing apparatus according to claim 3, wherein the touch sensing apparatus is configured to determine the entry angle by; 
determining a first shape of a portion of the brush object in contact with the touch surface, 
determining a subsequent second shape of a portion of the brush object in contact with the touch surface, as the brush object is pushed against the touch surface, 
determining respective center point coordinates of the first and second shapes, and 
determining the entry angle based on the center point coordinates.  

Claim 5. (Currently Amended) The touch sensing apparatus according to claim 4, wherein the touch sensing apparatus is configured to 
determine a velocity vector of the brush object based on a registration time of the center point coordinates and a distance therebetween, and 
determine the entry angle based on the velocity vector.  

Claim 6. (Currently Amended) The touch sensing apparatus according to claim 4, wherein the touch sensing apparatus is configured to 
brush object upon a first contact thereof with the touch surface at the first set of coordinates, 
determine a variation in a shape of the brush object over time upon said first contact, 
define a threshold value of a size of the brush object associated with the shape at which time the entry angle is determined.  

Claim 9. (Currently Amended) The touch sensing apparatus according to claim 2, wherein the touch sensing apparatus is configured to 
maintain output of the updated virtual brush angle while the brush object moves with a defined current angle value on the touch surface.  

Claim 10. (Currently Amended) The touch sensing apparatus according to claim 2, wherein the touch sensing apparatus is configured to 
continuously compensate the updated virtual brush angle by adding the angle compensation value to the updated virtual brush angle based on variations in the current angle

Claim 11. (Currently Amended) The touch sensing apparatus according to claim 1, wherein the touch sensing apparatus is configured to 
determine width and height coordinates of a portion of the brush object in contact with the touch surface by 
brush object for an upper reference pressure of the brush object pushed against the touch surface, whereby the width and height coordinates are determined as fractions of the respective width and height limits in dependence on a current pressure.  

Claim 14. (Currently Amended) The touch sensing apparatus according to claim 1, wherein the touch sensing apparatus is configured to 
model an outline of a portion of the brush object in contact with the touch surface as a polygon with spline smoothening.  

Claim 15. (Currently Amended) The touch sensing apparatus according to claim 14, wherein the touch sensing apparatus is configured to 
determine a shape of the polygon of the portion of the brush object in contact with the touch surface for a series of subsequent frames of the brush object detected by the touch sensor.  

Claim 16. (Currently Amended) The touch sensing apparatus according to claim 15, wherein determining the shape of the polygon comprises applying the updated virtual brush angle to the outline of the portion of the brush object in contact with the touch surface.  

Claim 18. (Currently Amended) Method of modelling a brush object in a touch sensing apparatus comprising a touch surface and a touch sensor comprising a set of  a periphery of the touch surface and wherein the touch sensor is capable of measuring a position and width of an brush object in contact with the touch surface, wherein the brush object comprises bristles, the method comprising; 
determining a first set of coordinates on the touch surface of the touch sensing apparatus responsive to the brush object coming in contact with the touch surface, wherein the width of the brush object is perpendicular to the bristles, 
determining a virtual brush angle associated with the brush object, 
generating a model of the brush object in dependence on the width of the brush object and the virtual brush angle, the model of the brush object being an ellipse positioned at the first set of coordinates having a width corresponding to the width of the brush object and an orientation corresponding to the virtual brush angle, 
determining a movement of the brush object to a second set of coordinates, 
determining an updated virtual brush angle for the brush object in dependence on a position of the second set of coordinates relative to the first set of coordinates, and 
updating the model of the brush object in dependence on  the second set of coordinates and the updated virtual brush angle.  

Claim 19. (Currently Amended) A non-transitory computer readable medium  comprising instructions which, when .



Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
generate a model of the brush object in dependence on the width of the brush object and the virtual brush angle, the model of the brush object being an ellipse positioned at the first set of coordinates having a width corresponding to the width of the brush object and an orientation corresponding to the virtual brush angle… update the model of the brush object in dependence on  the second set of coordinates and the updated virtual brush angle.  
In combination with all other claim limitations.

Claim 18:
generating a model of the brush object in dependence on the width of the brush object and the virtual brush angle, the model of the brush object being an ellipse positioned at the first set of coordinates having a width corresponding to the width of the brush object and an orientation corresponding to the virtual brush angle… updating the model of the brush object in dependence on  the second set of coordinates and the updated virtual brush angle.  
In combination with all other claim limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626